USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:

———————a
MORVILLO ABRAMOWITZ GRAND IASON & ANEL DATE FILED: 12/11/2019

 

ELKAN ABRAMOWITZ 565 FIFTH AVENUE COUNSEL

 

RICHARD F. ALBERT JASMINE JUTEAU
NEW YORK, NEW YORK IOOI7

ROBERT J. ANELLO* CURTIS B, LEITNER

LAWRENCE S. BADER (212) 856-9600 DANIEL F. WACHTELL

BENJAMIN S. FISCHER FAX: l2l2) 856-9494

CATHERINE M, FOTI ROBERT G. MORVILLO
1938-2011

EO ee ete WW. law.com MICHAEL C. SILBERBERG

CHRISTOPHER B. HARWOOD www.maglaw. te

1940-2002
LAWRENCE IASON JOHN J. TIGUE. JR
BRIAN A, JACOBS ‘ 1939-2009
TELEMACHUS Bex BtLia WRITER'S CONTACT INFORMATION

JUDITH L. MOGUL tkasulis@maglaw.com *ALSO ADMITTED IN WASHINGTON. D.C
JOD! MISHER PEIKIN

ne ocaTiMaRADIOKe (212) 880-9555 ALSO ADMITTED IN CONNECTICUT
JONATHAN S. SACK**®
EDWARD M, SPIRO

JEREMY H. TEMKIN December 10, 2019

RICHARD D. WEINBERG

 

VIA ECF

Hon. Analisa Torres

United States District Judge
United States District Court
Southern District of New York
New York, New York 10007

Re: United States v. Glenn Blicht,
19 Cr. 591 (AT)

Dear Judge Torres:

We represent Glenn Blicht in the above-captioned matter. On November 18, 2019, the
Court approved Mr. Blicht’s request to travel to Aruba from December 20, 2019 through January
3, 2020, on the condition that Mr. Blicht shall call his Pretrial Services Officer on each day of his
trip.

Pursuant to the conditions of release imposed by Magistrate Judge Stewart D. Aaron on
July 26, 2019, Mr. Blicht surrendered his travel documents to the Pretrial Services Office. We
respectfully request that the Court order Mr. Blicht’s passport to be temporarily returned to his
possession for the limited purpose of traveling to Aruba from December 20, 2019 through
January 3, 2020. Upon returning from Aruba, Mr. Blicht agrees to re-surrender his passport.

Thank you very much for your consideration of this matter.

GRANTED. Respectfully submitted,

SO ORDERED. /s Telemachus P. Kasulis

Dated: December 11, 2019
New York, New York

O7-

ANALISA TORRES
United States District Judge

Telemachus P. Kasulis
